       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 1 of 26



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES


VERSUS                                                CIVIL ACTION


CITY OF NEW ORLEANS/                                  NO.
NEW ORLEANS POLICE
DEPARTMENT;
RHETT CHARLES;                                        SECTION: ____________
JENERIO SANDERS;
PAUL NOEL;
RANNIE MUSHATT;
WALTER POWERS;
ARLINDA WESTBROOK;
CHRISTOPHER JOHNSON;
RAYMOND BURKART, SR.;
STEPHANIE LANDRY; AND
MICHAEL HARRISON


               PLAINTIFF, SHANNON REEVES’, ORIGINAL COMPLAINT

     This complaint is brought by Shannon Reeves, hereinafter and sometimes referred to as

Plaintiff, against City of New Orleans/New Orleans Police Department, Rhett Charles, Darryl

Albert, Raymond Burkart, Sr., Christopher Johnson, Walter Powers, Ursula Price and Arlinda

Westbrook, hereinafter referred collectively as Defendants and/or referenced individually. This

complaint is filed under federal law, complaining of employment discrimination.

                              I.      JURISDICTION AND VENUE

1.   Jurisdiction vests with this Court under 28 United States Code sections 1331 (federal

     question) and 1343 (civil rights).

2. The nature of the civil rights allegations, which vest this Court with jurisdiction, fall under

     the following statutes: Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§
        Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 2 of 26



      2000e-2000e-17; and the Americans with Disabilities Act of 1990, as codified, 29 U.S.C. §§

      621-634.

3. Venue lies with this Court; all material matters occurred in Orleans Parish, Louisiana.

4. Plaintiff has exhausted her administrative remedies.

5. Plaintiff filed complaints with the Equal Employment Opportunity Commission (EEOC #

      461-2017-01099; 461-2018-02385). The right-to-sue letters from the Equal Employment

      Opportunity Commission were received on February 25, 2019.

                                           II.     PARTIES

6.        Plaintiff is a resident of Orleans Parish, Louisiana.

7.       Plaintiff’s gender is female.

8.       Plaintiff was an employee of the City of New Orleans/New Orleans Police Department.

9.       At the time of Plaintiff’s termination, Plaintiff was an Officer with the New Orleans

Police Department.

10.      The New Orleans Police Department is an arm of the City of New Orleans.

11.      At all times material to this action, Defendant employer, the New Orleans Police

Department (“NOPD”)/City of New Orleans was an employer as that term is defined by law.

12.      Defendant Rhett Charles resides and is domiciled in the State of Louisiana. At all times

relevant to this action, Charles was a Sergeant with the NOPD.

13.      Defendant Jenerio Sanders resides and is domiciled in the State of Louisiana. At all

times relevant to this action, Sanders was a Lieutenant with the NOPD.

14.      Defendant Paul Noel resides and is domiciled in the State of Louisiana. At all times

relevant to this action, Noel was a Deputy Chief with the NOPD.




                                                    2
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 3 of 26



15.    Defendant Ranni Mushatt resides and is domiciled in the State of Louisiana. At all times

relevant to this action, Mushatt was Deputy Superintendent of the NOPD’s Investigation and

Support Bureau.

16.    Defendant Walter Powers resides and is domiciled in the State of Louisiana. At all times

relevant to this action, Powers was a Sergeant with the NOPD.

17.    Defendant Arlinda Westbrook resides and is domiciled in the State of Louisiana. At all

times relevant to this action, Westbrook was a Deputy Chief with the NOPD (Public Integrity

Bureau).

18.    Defendant Christopher Johnson resides and is domiciled in the State of Louisiana. At all

times relevant to this action, Johnson was Sergeant with the NOPD.

19.    Defendant Raymond Burkart, Sr., resides and is domiciled in the State of Louisiana. At

all times relevant to this action, Burkart was a Major with the NOPD.

20.    Defendant Stephanie Landry resides and is domiciled in the State of Louisiana. At all

times relevant to this action, Landry was a Deputy Chief with the NOPD.

21.    Defendant Michael Harrison resides and is domiciled in the State of Maryland. At all

times relevant to this action, Harrison resided and was domiciled in the State of Louisiana, and

was the Superintendent of the NOPD.

                               III.   FACTUAL COMPLAINT

A.     Sexual Harassment

22.    On or about November 23, 2016, Plaintiff complained to her employer with respect to

conditions of employment.

23.    Plaintiff related her complaint to Sergeant Walter Powers, Defendant herein, reporting

action by Defendant Rhett Charles, Plaintiff’s ranking officer. Defendant Charles had made the




                                                3
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 4 of 26



Plaintiff’s employment setting intolerable by references to sex, sexual body parts and/or by using

demeaning conduct and language.

24.    Prior to Defendant Charles’ harassment of Plaintiff, Plaintiff had been able to perform her

job duties in a satisfactory manner. Defendant Charles’ behavior affected Plaintiff’s ability to

perform her job, and created an intimidating, hostile, and offensive work environment.

25.    Plaintiff’s complaint was initiated due to a report by Officer Troy Williams on November

22 or 23, 2016.

26.    Officer Troy Williams made a complaint against Defendant Rhett Charles for an

aggravated battery which Defendant Charles had committed against Officer Williams.

27.    While making the complaint, Officer Williams mentioned that Defendant Charles had

been sexually harassing females in the unit.

28.    Defendant Powers asked Officer Williams who the victims were, and Officer Williams

gave Powers Plaintiff’s name, along with the name of one other female officer.

29.    Prior to November 23, 2016, Defendant Charles had been harassing Plaintiff for several

months, on a regular basis.

30.    During the first week of February 2016, during the lunch hour, Plaintiff’s coworkers had

gone to the lunch room and she was alone at her desk Defendant Charles came and sat down

beside Plaintiff. Defendant Charles instructed Plaintiff that he wished to ask her something.

31.    Defendant Charles explained that although he was her ranking officer, she – the Plaintiff

– should act, for purposes of his request, as though he were not.

32.    Defendant Charles then asked Plaintiff “how fat is your pussy?”

33.    Plaintiff told Defendant Charles that she did not wish to engage in the discussion. This

did not deter Charles, who then told Plaintiff, “I like a fat pussy.”




                                                  4
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 5 of 26



34.        Rhett Charles then continued to state that he “used to have sex in the bathroom with

people all the time” at the Public Integrity Bureau.

35.        Defendant Charles’ actions in Plaintiff’s workplace were unwelcome, invasive and

illegal.

36.        Defendant Charles then asked Plaintiff what her favorite sexual position was; what was

the “freakiest” sexual thing she had ever done; and whether she had ever had sex while on her

period.

37.        Defendant Charles’ comments made Plaintiff feel uncomfortable and trapped, and

interfered with her ability to perform her duties and assignments.

38.        Defendant Charles then told Plaintiff that he knew Plaintiff lived close to him, and said “I

purposely take off during the week while my wife is at work. So whenever you want to come

over let me know, because I just walk around the house naked, and lie in the bed stroking

myself.”

39.        At this point in the conversation, one of Plaintiff’s coworkers entered the room, and

Defendant Charles hurriedly changed the subject.

40.        Later, when Plaintiff was leaving work, Rhett Charles told her loudly from across the

room “Shannon, we are going to finish having that conversation.”

41.        Plaintiff responded “I don’t think so.”

42.        In March 2016, Defendant Charles approached Plaintiff from behind, put his right arm

around her, and shook her from the side, looking down her shirt.

43.        Plaintiff asked Defendant why he was shaking her, and Defendant Charles responded, “I

just wanted to see how my friends were doing.”




                                                     5
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 6 of 26



44.    Even though there were periods of time between overt acts of sexual harassment,

Defendant Charles also harassed Plaintiff with non-verbal acts, making Plaintiff continuously

uncomfortable in the workplace.

45.     In June 2016, Defendant Charles called Plaintiff into his office. Defendant Charles told

Plaintiff, “All I see is titties when I look out my door at you.” Defendant Charles went on to tell

Plaintiff that “[i]f we ever have sex, I’m going straight for the titties, I don’t have to do nothing

else. I can make you nut just by sucking on your nipples.” Defendant Charles then asked her

how big her nipples were, opining that Plaintiff must have big nipples. When Plaintiff began

walking out the door, Rhett Charles said “bye y’all” (referencing Plaintiff’s breasts).

46.    On or about July 2, 2016, Charles called Plaintiff into his office. After Plaintiff came in,

Charles said “I just wanted to see y’all walk in.”

47.    This behavior was designed to control and intimidate the Plaintiff; the comments and

behavior were based on Plaintiff’s gender.

48.    Defendant Charles’ behavior to Plaintiff, his female subordinate, was pervasive; it was

almost a daily occurrence. Charles’ behavior altered the conditions of Plaintiff’s employment,

creating an abusive working environment. Defendant Charles’ behavior also demanded

acceptance or participation as a condition of employment.

49.    Multiple women have complained about Defendant Charles’ sexually harassing behavior,

going back many years.

50.    One female officer described Defendant Charles as being “infamous for making

inappropriate comments.”

51.    At least eight (8) women have contacted the Public Integrity Bureau and/or Deputy Chief

Arlinda Westbrook to complain of Defendant Charles’ behavior.




                                                   6
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 7 of 26



52.     Defendant Westbrook, Deputy Chief of the Public Integrity Bureau, refused to provide

names of other complainants to the Plaintiff, fearing a lawsuit.

53.     Defendant Westbrook stated that those women’s complaints could not be considered, in

investigation of Plaintiff’s complaint, because none had made official reports.

54.     Defendant Westbrook told Plaintiff that all of the previous women had been afraid to file

complaints, from fear of retaliation or being “blackballed,” like the Plaintiff had been.

55.     Some male NOPD employees had also reported to the Public Integrity Bureau that they

had witnessed Defendant Charles’ harassing behavior.

56.     NOPD Sergeant Kenneth Quetant stated that Defendant Charles had been harassing

women since being hired by the NOPD, over twenty-five (25) years ago.

57.     It is common knowledge in the NOPD that Defendant Charles sexually harasses female

employees/officers.

58.     NOPD management and supervision were aware of Rhett Charles’ behavior and have

refused and/or failed to take any corrective action.

59.     Defendant Westbrook did little or nothing with the complaints, permitting Defendant

Charles to prey on Plaintiff and other females.

60.     Women including the Plaintiff have been placed in the untenable position of maintaining

silence or of losing their jobs.

61.     The following Defendants herein are culpable, under the law, in the context of Defendant

Charles’ sexual harassment of the Plaintiff, to-wit:

            a. Defendant Rhett Charles is responsible for his actions against the Plaintiff, as

                described supra;




                                                  7
Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 8 of 26



   b. Defendant Jenerio Sanders, as Defendant Rhett Charles’ ranking officer, knew of

      Defendant Charles’ behavior; failed to properly supervise and/or train Charles;

      and/or failed to take action to correct or prevent Charles’ unlawful actions. This

      includes, but is not necessarily limited to, the following acts or omissions:

                 1. Failure to investigate Plaintiff’s complaint;

                 2. Failure to maintain confidentiality with respect to Plaintiff’s

                     complaint;

                 3. Allowing Defendant Charles to continue to work as Plaintiff’s

                     supervisor, after Plaintiff made the complaint, and after Defendant

                     Charles knew about the complaint;

                 4. Failure to investigate previous complaints of sexual harassment

                     against Defendant Charles;

                 5. Failure to take action to prevent or correct Defendant Charles’

                     constant sexual harassment of other female officers, such as

                     removing Defendant from his supervisory role and/or taking

                     disciplinary action against Defendant Charles.

   c. Defendant Paul Noel, as ranking officer for Defendant Jenerio Sanders, was also

      responsible for supervising Defendant Charles. Defendant Noel knew of Charles’

      behavior; failed to properly supervise and/or train Charles; and/or failed to take

      action to correct or prevent Charles’ unlawful actions. This includes, but is not

      necessarily limited to, the following acts or omissions:

                 1. Failure to investigate Plaintiff’s complaint;




                                        8
Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 9 of 26



                 2. Failure to maintain confidentiality with respect to Plaintiff’s

                    complaint;

                 3. Allowing Defendant Charles to continue to work as Plaintiff’s

                    supervisor, after Plaintiff made the complaint, and after Defendant

                    Charles knew about the complaint;

                 4. Failure to investigate previous complaints of sexual harassment

                    against Defendant Charles;

                 5. Failure to take action to prevent or correct Defendant Charles’

                    constant sexual harassment of other female officers, such as

                    removing Defendant from his supervisory role and/or taking

                    disciplinary action against Defendant Charles;

                 6. Participating in the decision to assess a nominal punishment to

                    Defendant Charles (one-day suspension).

   d. Defendant Walter Powers contacted Plaintiff on November 23, 2016, under the

      guise of investigating Defendant Charles’ behavior. Within the following week,

      Powers had informed Defendant Charles of everything that the Plaintiff had

      reported. Powers’ failure to maintain confidentiality severely compromised the

      investigation, and facilitated Charles’ ongoing unlawful behavior. For example,

      Defendant Charles knew of the audio recording (made by the Plaintiff to capture

      some of Defendant Charles’ statements). Had Defendant Charles not been made

      aware of the contents of that recording, he may have denied having made the

      statements, which would have been a terminable offense. Instead, Charles was




                                       9
Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 10 of 26



       able to craft a response ahead of time, attributing his comments to a joking group

       conversation.

    e. Defendant Arlinda Westbrook, Deputy Chief of NOPD’s Public Integrity Bureau

       (PIB), simply failed to do her job, in violation of federal law, in the following

       respects.

                   1. Defendant Westbrook worked against the Plaintiff in the complaint

                       process. Defendant Westbrook failed to reassign Defendant

                       Charles, after receiving Plaintiff’s complaint. Plaintiff was forced

                       to continue working under Charles, until Westbrook was contacted

                       by the Independent Police Monitor. On or about August 1, 2017,

                       Westbrook told Plaintiff that her complaint against Charles was not

                       valid, and that the complaints of many other women could not be

                       considered. Westbrook also told Plaintiff that Defendant Charles

                       had no history of sexual harassment; told the Plaintiff that nothing

                       could be done about her complaint.

                   2. Despite the long history of complaints against Defendant Charles

                       for sexual harassment, Westbrook failed to do anything toward

                       implementing a policy of sexual harassment. Such a policy could

                       have protected the victims (for example, by mandating

                       confidentiality and prohibiting all forms of retaliation).

                       Compounding the problem, Westbrook adopted the position that,

                       because no such policy existed, nothing could be done about




                                         10
     Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 11 of 26



                             Plaintiff’s victimization. 1 This position is in violation of long-

                             standing federal law.

                         3. Although many of Defendant Charles’ victims had complained to

                             Defendant Westbrook, she failed to take any action to protect

                             them. Westbrook did nothing to address, correct, or prevent

                             Defendant Charles’ illegal actions, tacitly condoning the continued

                             victimization of female officers.

                         4. Defendant Westbrook was a member of the three-person panel

                             designated to address the complaint against Defendant Charles,

                             and participated in the decision to impose a one-day suspension.

          f. Defendant Christopher Johnson was assigned by the NOPD’s PIB to investigate

              the complaint, during the first week of December 2016. Defendant Johnson failed

              to take any action to protect the Plaintiff during the complaint process. Defendant

              Johnson failed to reassign Defendant Charles, pending the outcome of the

              investigation. Defendant Johnson also worked against Plaintiff in the complaint

              process, participating in the August 1, 2017 meeting with Plaintiff and Defendant

              Westbrook.

          g. Defendant Rannie Mushatt is responsible for the following acts and omissions:

                         1. Failure to investigate Plaintiff’s complaint;

                         2. Failure to maintain confidentiality with respect to Plaintiff’s

                             complaint;



1 On May 7, 2017, the NOPD adopted a policy prohibiting Workplace Discrimination, Sexual
Harassment, and Retaliation. The policy provides for punishment up to and including
termination, but was implemented too late to protect the Plaintiff.


                                               11
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 12 of 26



                          3. Allowing Defendant Charles to continue to work as Plaintiff’s

                              supervisor, after Plaintiff made the complaint, and after Defendant

                              Charles knew about the complaint;

                          4. Failure to investigate previous complaints of sexual harassment

                              against Defendant Charles;

                          5. Failure to take action to prevent or correct Defendant Charles’

                              constant sexual harassment of other female officers, such as

                              removing Defendant from his supervisory role and/or taking

                              disciplinary action against Defendant Charles;

                          6. Participating in the decision to assess a nominal punishment to

                              Defendant Charles (one-day suspension).

       f.      Defendant Michael Harrison is responsible for failing to adequately or properly

               train and/or supervise, and for failing to implement a policy on sexual harassment.

B. Americans With Disabilities Act

62.    Plaintiff suffers from Post-Traumatic Stress Disorder; depression; and anxiety.

63.    Plaintiff also suffers from migraine headaches, which can be triggered by fluorescent

lights (Plaintiff has been diagnosed with epilepsy).

64.    Plaintiff’s migraine headaches are severe and debilitating. Absent accommodation, they

substantially limited her abilities to perform the duties of her job on a sustained basis. When

suffering a migraine, Plaintiff would often be required to lie down in a darkened room for an

extended period.




                                                12
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 13 of 26



65.    On July 13, 2015, a counselor treating Plaintiff wrote a letter requesting accommodations

for Plaintiff’s anxiety and depression, suggesting that Plaintiff would be best suited to a job

involving low stress, consistent hours, and consistent working conditions.

66.    Plaintiff provided a copy of this letter to her employer; the request was ignored.

67.    NOPD could easily have accommodated the Plaintiff in this regard. Several NOPD

employees are assigned to such positions because of disability and/or limited-duty status; many

such employees have held these positions for years. Appropriate positions were available; one of

them is described in paragraphs 75-76, infra.

68.    On or about September 24, 2015, Plaintiff’s treating neurologist wrote a letter advising

the employer the Plaintiff was restricted from working under fluorescent lights due to her

condition.

69.    Plaintiff subsequently provided a copy of the letter to Defendant, Deputy Chief Stephanie

Landry, during a Rule 9 hearing.

70.    Defendant Stephanie Landry became angry; refused to read the letter; pushed it back over

the table to the Plaintiff, and abruptly terminated the meeting.

71.    Plaintiff continued to urge the request to modify the lighting in Plaintiff’s work area.

72.    Although the accommodations for this restriction would have been as simple as replacing

the light fixtures in Plaintiff’s working area, NOPD ignored the request, telling the Plaintiff that

it would not be possible to accommodate her.

73.    Captain Ernest Demma attempted to assist the Plaintiff, repeatedly requesting that

Plaintiff be accommodated with respect to lighting.




                                                 13
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 14 of 26



74.     Captain Demma’s requests on Plaintiff’s behalf were repeatedly denied by Defendant

Stephanie Landry and/or by Defendant Raymond Burkart, Sr. Captain Demma was instructed

not to accommodate Plaintiff.

75.     Despite the insistence of impossibility of the requested accommodation, in late 2016,

Plaintiff was moved to an administrative position with Chris Abbott. Abbott’s office was in the

basement, and was relatively isolated. The position involved processing paperwork. Abbott also

suffered from migraines, and his work space was lit with a lamp, rather than fluorescent lighting.

76.     Plaintiff thrived in this environment, which provided the conditions that she needed.

During the two months Plaintiff worked with Abbott, she did not miss any work.

77.     NOPD did not allow Plaintiff to remain in that position, transferring her in late February,

2017.

78.     Plaintiff was transferred to the front desk at NOPD headquarters, where her workspace

was replete with fluorescent lighting. Tangentially, Plaintiff was not permitted to have a weapon

at the front desk. This is a violation of NOPD’s own policy, which requires front-desk

employees to be armed, for their own safety.

79.     During her time in this position, Plaintiff initiated a conversation with NOPD

Superintendent Michael Harrison, telling him about her migraines, continuous requests for

accommodation, and the NOPD’s continued refusal to address the issues.

80.     Defendant Harrison was dismissive of the Plaintiff, telling her to take it up with her chain

of command.

81.     Plaintiff’s health has suffered because of the stress and anxiety created by the hostile

work environment.




                                                 14
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 15 of 26



82.       Post-traumatic stress disorder and migraine headaches are conditions which, when they

substantially limit major life activities, qualify as disabilities under the Americans with

Disabilities Act. 42 U.S.C. § 12102; Cooper v. UPS, No. 08-1583, 2008 U.S. Dist. LEXIS

88649 (E.D. La. 2008).

83.       With the reasonable accommodation of adjustment of lighting, Plaintiff could perform the

essential functions of her job. This was demonstrated by the Plaintiff’s time working with Chris

Abbott.

84.       The NOPD refused to provide reasonable accommodations to the Plaintiff; instead, the

NOPD subjected the Plaintiff to multiple Rule 9 hearings.

85.       The NOPD terminated Plaintiff’s employment on May 22, 2018, citing Plaintiff’s

inability to perform her job duties, for medical reasons.

86.       The following Defendants herein are culpable, under the law, in the context of

employment discrimination against the Plaintiff, pursuant to the ADA, to-wit:

             a. Defendant Stephanie Landry, then Deputy Chief of the NOPD’s Management

                 Services Bureau, reacted with hostility to Plaintiff’s request for accommodation.

                 Defendant Landry refused to read the letter from Plaintiff’s neurologist (regarding

                 fluorescent lighting). Defendant Landry specifically directed NOPD employees

                 not to provide accommodations to the Plaintiff. Landry frequently transferred the

                 Plaintiff to new positions. When Plaintiff was placed in a position where

                 accommodations were available, Landry removed the Plaintiff from the position

                 after two months.

             b. Defendant Michael Harrison, NOPD Superintendent, failed to properly supervise

                 and/or train his subordinates. Defendant Harrison knew that Plaintiff was




                                                 15
      Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 16 of 26



               suffering, as a result of the NOPD’s failure to provide reasonable

               accommodations. Harrison knew that Plaintiff was not getting any relief from her

               chain of command, prompting her conversation with him, yet he refused or failed

               to do any investigation or assist the Plaintiff in any way. Defendant Harrison also

               approved Plaintiff’s termination.

           c. Defendant Raymond Burkart, Sr. was a Major with the NOPD’s Administrative

               Duty Division (ADD), which is responsible for working with employees who

               have disabilities. Defendant Burkart took over the ADD sometime around

               September 2017. Shortly thereafter, Plaintiff discovered Defendant Burkart

               reading HIPAA-protected information from Plaintiff’s medical records to

               Sergeant Quetant and another NOPD employee. All three were laughing.

               Defendant Burkart worked to penalize the Plaintiff for requesting

               accommodations. Defendant Burkart told the Plaintiff that he was going to make

               sure that she got fired, because of her medical conditions.

C.     Retaliation

87.    Plaintiff was retaliated against for engaging in protected activity (making a complaint of

sexual harassment, and for requesting accommodation under the ADA).

88.    Plaintiff made her initial complaint on or about the 23rd day of November 2016, to

Sergeant Walter Powers; at the time Defendant NOPD did not have a policy or procedure

regarding sexual harassment.

89.    Defendant Powers called Plaintiff, who was at home. Defendant Powers asked whether

he could come to Plaintiff’s home that evening to take her report.




                                                16
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 17 of 26



90.     Plaintiff informed that she did not feel comfortable giving her statement at home, given

the topic and the fact that she lived alone. Defendant Powers informed that he would contact

NOPD’s Public Integrity Board (PIB) and would call Plaintiff right back to take a statement from

her.

91.     Defendant Powers solicited sensitive information from Plaintiff, ostensibly to take a

complaint, but never contacted Plaintiff again regarding her complaint.

92.     Within a few days of Plaintiff’s report to Defendant Powers, Plaintiff witnessed

Defendant Powers and Defendant Charles having a conversation in Charles’ office. When

Powers noticed the Plaintiff outside, he closed Charles’ office door.

93.     Around the same time, NOPD Sergeant Kenneth Quetant informed the Plaintiff that

Defendant Charles was aware of the specific details of Plaintiff’s complaint, including the audio

recording.

94.     On or about December 1, 2016, Plaintiff contacted Ms. Ursula Price, at the New Orleans

Independent Police Monitor, to report the harassment.

95.     Plaintiff explained to Ms. Price that Defendant Charles had been informed of Plaintiff’s

complaint. Plaintiff also explained that she was afraid to make a complaint to PIB, as she was

afraid of retaliation, due to her previous experience with PIB.

96.     However, Ms. Price subsequently contacted the PIB, who assigned Sergeant Christopher

Johnson to investigate.

97.     On or about December 6, 2016, Defendant Johnson spoke with each employee assigned

to Plaintiff’s shift (morning watch).




                                                17
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 18 of 26



98.       It is Plaintiff’s understanding that, during that initial meeting with Defendant Johnson on

December 6, 2016, several other employees reported either having witnessed or experienced

sexual harassment by Defendant Charles.

99.       On December 7, 2016, Plaintiff sent an audio recording of some of Defendant Charles’

statements to Defendant Johnson via email.

100.      After speaking with Defendant Johnson briefly on December 6, 2016, and sending him

the email on December 7, Plaintiff did not hear from Defendant Johnson again regarding

investigation of the complaint.

101.      Plaintiff was never formally interviewed about the incidents of sexual harassment.

102.      Plaintiff was never permitted to give a formal written statement about the incidents of

      sexual harassment.

103.      Plaintiff called Defendant Johnson several times to inquire as to the status of the

      investigation; each time, Defendant Johnson told her that he had a lot of cases to handle, and

      had not gotten to it yet, and that he was handling it as “an independent incident.”

104.      Plaintiff wrote her own statement, and requested a meeting with PIB Chief Westbrook.

      Defendant Westbrook informed Plaintiff that there was not really anything that the NOPD

      could do about Defendant Charles’ behavior, as the NOPD did not have a policy prohibiting

      sexual harassment in place.

105.      Westbrook also told Plaintiff that the NOPD could not do anything because Officer Troy

      Williams, rather than the Plaintiff, had initiated the report.

106.      The problem (lack of a sexual harassment policy) had been noted by the Independent

      Police Monitor’s office in 2015, according to its director, Ursula Price.




                                                    18
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 19 of 26



107.    Ms. Price also noted that the NOPD’s system, with regard to Plaintiff’s complaint, was

   set up to make Plaintiff (the victim) carry the burden of proof, and that it did not provide

   safety for complainants.

108.    Plaintiff’s employer took a year to investigate Plaintiff’s complaint. This delay was

   retaliatory in and of itself, especially given the fact that Plaintiff continued to be subjected to

   daily hostility throughout.

109.    After each incident of harassment by Defendant Charles as detailed hereinabove, Plaintiff

   was physically sick with anxiety and migraine headaches. Plaintiff had to take sick leave

   from work, and was sometimes physically ill for days at a time. Plaintiff has been

   diagnosed with epilepsy, brought on by stress.

110.    During the first month and a half of the investigation, her employer failed to take any

   action to protect her; Plaintiff was still forced to work each day under Defendant Charles.

111.    During the week following Plaintiff’s complaint, NOPD Sergeant Kenneth Quetant told

   Plaintiff that Defendant Charles knew the details of Plaintiff’s complaint, including that

   Plaintiff had an audio recording.

112.    As further evidence of Charles’ knowledge, in December 2016, at a Christmas party,

   Defendant Charles bragged about the complaint. Charles told a female NOPD employee:

   “You know that big-chested girl Shannon that works in APR? She has a sexual harassment

   complaint against me.”

113.    After a month and a half of working under Defendant Charles’ daily supervision, Plaintiff

   spoke with Cecile Tabo. Ms. Tabo is a Licensed Clinical Social Worker with NOPD’s

   Officer Assistance Program/Medical and Social Services. While Plaintiff was in Tabo’s




                                                 19
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 20 of 26



   office, Tabo called Susan Hutson, with the New Orleans Independent Police Monitor. Ms.

   Hutson subsequently made contact with Arlinda Westbrook.

114.    Within a few days after Plaintiff reached out to Tabo for help, her employer finally

   transferred Defendant Charles, so that Plaintiff was no longer subject to his authority each

   day.

115.    Defendant Charles’ transfer was a pretext, as described further below.

116.    On August 1, 2017, Plaintiff met with Defendant Westbrook, Defendant Johnson, Ursula

   Price, and Cecile Tebo. The meeting had apparently been prompted by an article published

   in the Times-Picayune on July 12, 2017. Plaintiff was not named in the article, but

   Westbrook stated that she had been. Westbrook told Plaintiff that they were not investigating

   her case because her complaint was merely part of another case in which Plaintiff’s name had

   been mentioned. Defendant Westbrook said that Defendant Charles had no history of sexual

   harassment and that no other victims had come forward, which Plaintiff knew to be false.

   Apparently, Defendant Westbrook meant that Charles had no documented disciplinary

   history for sexual harassment, since clearly many women had complained about his behavior.

117.      In November 2017, Defendant Charles received a one-day suspension as a reprimand for

   sexually harassing the Plaintiff.

118.    Defendant Charles was also demoted from the rank of Sergeant to Police Officer.

   Defendant Charles’ salary was not reduced.

119.    The three members of the panel who decided on Defendant Charles’ reprimand were

   Chief Arlinda Westbrook (Defendant herein); Chief Paul Noel (Defendant herein); and Chief

   Ranni Mushatt (Defendant herein). Rannie Mushatt and Rhett Charles are close friends.




                                                20
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 21 of 26



120.    After making the complaint in 2016, Plaintiff experienced hostility at work, including

   constant taunting and harassment by other employees.

121.    After issuance of the “reprimand,” Sergeant Kenneth Quetant stopped speaking to the

   Plaintiff. Quetant did not answer her phone calls; did not respond to text messages; and did

   not reply to email communications. Plaintiff had previously been easily able to communicate

   with Quetant, who had been the one to tell her about the breach in confidentiality.

122.    On Friday, July 21, 2017, Officer Caroline Dalton and Officer Angel Clemons, both of

   whom were close in proximity to the Plaintiff, started loudly speaking about making

   complaints. The two officers were saying “I’m tired of these messy hos and bitches around

   here. If they too messy and if they need to say something to me they need to say it.”

123.    The following Monday, July 24, 2017, one of Plaintiff’s co-workers asked the two female

   officers what all of the “screaming” on Friday had been about. The women both said loudly

   “no we don’t have a problem with you!” Plaintiff then walked over and asked whether the

   officers had a problem with Plaintiff. Both women started speaking to the Plaintiff in loud

   and hostile voices; Officer Clemons said “yes, we have a problem with you.” Officer

   Clemons then stated that Plaintiff was “messy” and was getting people in trouble. Officer

   Dalton stated “I’m glad you put your big girl shoes on and came over here. I have a problem

   with you being messy and gossiping.” When Plaintiff asked Dalton what she was talking

   about, Dalton said “you around here recording people.” Officer Clemons later told the

   Plaintiff that she wanted to make a report to PIB regarding Defendant Charles’ harassment

   toward Clemons personally, but was afraid for Officer Dalton to know.

124.    Plaintiff was continuously subjected to comments from other male officers regarding the

   filing of a complaint. Other officers made statements such as “I’d better be careful around




                                                21
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 22 of 26



   you or you’ll file a complaint on me.” These kinds of comments are impermissible; they are

   directed toward Plaintiff’s exercise of her civil rights.

125.    Plaintiff was told to watch her back, because “you know what type of people you’re

   dealing with.”

126.    Plaintiff was informed that some officers were angry with her for filing the complaint,

   and that many male officers refused to work around her, professing fear of Plaintiff filing a

   complaint against them.

127.    Plaintiff’s employer failed to keep her complaint confidential, so that extremely sensitive

   information was made available not only to her harasser, but to the department at large.

128.    The employer also failed to protect her private medical information. Plaintiff was

   ridiculed by other employees because of information in her protected medical records. In the

   latter part of 2017, prior to a Rule 9 hearing, Plaintiff walked into Defendant Raymond

   Burkart, Jr.’s office. Plaintiff found Defendant Burkart reading aloud from Plaintiff’s

   medical records. Burkart was reading to Sergeant Quetant and another NOPD employee. All

   three were laughing riotously and commenting on the information. Neither Quetant nor the

   other employee was involved in the Rule 9 hearing in any way, and there was no reason for

   either to have access to Plaintiff’s protected information. Not only had Plaintiff’s

   information been disclosed, it was being ridiculed; this was clearly retaliatory.

129.    Defendant Charles was, and continues to be, unrepentant. Defendant Charles has

   represented to other officers that Plaintiff’s complaint was motivated by having been jilted by

   him, that Plaintiff pursued him sexually and/or romantically and that she had repeatedly

   nagged him to go to the gym with her. Defendant Charles also stated that Plaintiff had




                                                 22
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 23 of 26



   shown up at his gym and taken a video recording of him while he was working out. These

   allegations are false.

130.    After being reprimanded for sexual harassment in November 2017, Defendant Charles

   continued to violate NOPD policy with impunity. For example, over ten of Charles’ postings

   on Facebook, during hours when he was at work, were of an obscene and/or sexually explicit

   nature. Plaintiff brought this to PIB’s attention. PIB found the postings to be

   inconsequential.

131.    Defendant Charles continues to work in positions of public trust, representing the NOPD.

   For example, he regularly assists with security at Saints games.

132.    Plaintiff was terminated on or about May 22, 2018.

133.    The stated reason for Plaintiff’s termination was false and pretextual.

134.    Plaintiff’s termination was a result of her attempts to enforce her federally protected

   rights.

135.    After Plaintiff was terminated, Defendant Charles made a post on Facebook, referring to

   his feeling of vindication upon Plaintiff’s termination.

136.    Plaintiff was transferred to several different positions after she made the complaint;

   Plaintiff was generally transferred every month or two.

137.    When Plaintiff was actually assigned to a position that afforded the necessary

   accommodations, she was not permitted to stay in the position. Plaintiff was transferred after

   two months, to the front desk at NOPD Headquarters. Plaintiff’s health (due to many

   overhead fluorescent lights) and physical safety (due to her inability to carry a weapon) were

   both placed at risk.




                                                 23
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 24 of 26



138.    Plaintiff’s employer withheld her pay on multiple occasions, causing substantial financial

   difficulty for her. This withholding of payment of wages happened around the times that

   Plaintiff had filed complaints. In order to receive the wages she was owed, Plaintiff was

   forced into adversarial conversations with the payroll department. Plaintiff spoke several

   times with Kim Palmer, currently head of the NOPD’s payroll department. According to

   witnesses, Palmer concealed Plaintiff’s payroll paperwork in the bottom of a desk drawer, so

   that Plaintiff would not be paid.

139.    On January 23, 2018, Plaintiff discovered that her employer had reported to her pension

   plan that she had been terminated from her job. No payments had been made to her pension

   since early 2015.

140.    At around the same time that Plaintiff’s employer terminated her pension benefits,

Plaintiff had made a complaint against then-Chief, Defendant Darryl Albert. The basis for that

complaint involved an incident in which Chief Darryl Albert had disclosed Plaintiff’s

confidential medical information to his girlfriend, Angelie Harris.

141.    Albert’s girlfriend, an NOPD employee, then disclosed the information to at least seven

(7) other NOPD employees, subjecting Plaintiff to ridicule and embarrassment. Albert told other

employees that Plaintiff was crazy, and that anyone working with the Plaintiff should keep their

guns close at hand. Plaintiff had complained about this incident to PIB, but no investigation had

been conducted, and the complaint had not been kept confidential.

142.    Although Albert had clearly violated federal law, Plaintiff’s employer never responded to

   that complaint in any fashion (other than what now appears to be retaliatory termination of

   her pension benefits).




                                                24
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 25 of 26



143.    Just prior to Plaintiff submitting the complaint against Albert, Albert gave a directive for

    Plaintiff’s weapon to be taken from her. Sergeant Omar Diaz with PIB came to carry out

    Albert’s order on March 28, 2014. Diaz told Plaintiff that, if she filed a complaint against

    Albert, she would be fired, saying “you already have a target on your back.”

144.    The employer terminated her employment, due in part to her complaint of sexual

    harassment, but also due to her medical condition and restrictions that her employer refused

    to accommodate.

145.    All named Defendants herein have participated in condoning or failing to take

    appropriate actions to address the actions taken against the Plaintiff as hereinabove

    described.



                                 IV.        PRAYER FOR RELIEF

Plaintiff prays for the following relief:

146.    Declaratory judgment stating that the Defendants have engaged in discriminatory conduct

    and sexual harassment, and have violated federal and state law;

147.    Back wages and benefits;

148.    Future wages and benefits;

149.    Compensatory damages incurred in the past, present and future;

150.    Exemplary damages;

151.    Punitive Damages;

152.    Reasonable and necessary attorney’s fees incurred in the prosecution of this matter;

153.    Pre-judgment and post-judgment interest;

154.    Costs of court;




                                                 25
       Case 2:19-cv-10766-GGG-MBN Document 1 Filed 05/27/19 Page 26 of 26



155.    Plaintiff also prays for all relief in equity and under law to which she may be deemed

   entitled.

                                             DATE: May 27, 2019.

                                             Respectfully submitted,

                                             /s/ Ellyn J. Clevenger
                                             ________________________________
                                             Ellyn J. Clevenger (#32395)
                                             Wendy Manard (#29622)
                                             Energy Centre: 1100 Poydras Street
                                             Suite 2610
                                             New Orleans, Louisiana 70163
                                             Telephone: (504) 585-7777
                                             Facsimile: (504) 556-2977

                                             ATTORNEYS FOR THE PLAINTIFF
                                             SHANNON REEVES



A JURY TRIAL IS DEMANDED




                                                26
